Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s amendment dated September 12, 2022. The following action is taken:Applicant’s representative is respectfully asked to setup a telephonic interview to discuss the outstanding office action and how the claimed invention is broadly interested by the examiner in view of the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tagami (11087796).
The following is the examiner’s interpretation of the claimed invention. 
A magnetic disk device comprising:
 a magnetic disk in which a plurality of tracks is arranged in a radial direction (tracks on a disk); 
a magnetic head including a write head that executes writing to the magnetic disk and a read head that executes reading from the magnetic disk (magnetic head for reading and writing data);
 and a controller that executes (CPU, processor…etc), 
in a first state(whatever state) in which the magnetic head is positioned, control of executing access to the magnetic disk in accordance with a write command or a read command from a host (user command to read or write data from the disk), 
wherein the controller, during executing the access (command from the user), executes overwriting of a post code (it could be interpreted as any data on the disk)[[of]] at a first track which is a track at which the write head is located in the first state among the plurality of tracks ( interpreted as any  location or position on the disk). Basically the claim read on magnetic disk having the inherent features of disk, track, head that read or write at any location including “overwriting a postcode”.  Therefore any reference that shows a magnetic disk reading and recording device that shows an “overwriting of a postcode” on any location on the disk read on the claimed invention. The reference shows the inherit features of a magnetic disk in fig 1. The “overwriting” of a postcode is cited in column 13 lines 19-57. 
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688